Grant, J.
(after stating the facts). 1. The purpose of this .bill is not to enforce the specific performance of the alleged parol contract stated in paragraph 4, but to set *414aside the deed made about 30 years afterwards in reliance upon- the existence of some such an agreement. The theory of the bill, as stated in paragraph 17, above given in full, is that, if complainant would deed her interest in the land to her sister, her sister would, deed over all said joint property to complainant’s children before her (the sister’s) death, and by reason of the further inducement held out by her sister that by so deeding the property to Jane, and by Jane’s deeding it to the children, all expenses of administration would be saved. That theory is supported by the testimony of her son and daughter and her son-in-law that the property was to be deeded to them by Jane. If the testimony of the attorney who drew the deed should be construed into an agreement that in some way, unexplained, deeds would be made by each to the other in such a manner that the property would go to the survivor, and complainant executed her part of that contract by making the deed, and Jane refused or neglected to execute a deed on her part to carry out the agreement, we are not prepared to say that complainant might not be entitled to relief, by a proper bill, on the ground of a contract executed on her part for a valid consideration. But such is not the theory of the bill, nor does such an arrangement accord with the testimony of complainant’s children and son-in-law. Nor do the learned counsel for complainant base complainant’s rights upon any such arrangement. They base it solely upon the alleged confidential relation that existed between the two sisters. They say:
“Transactions between parties occupying relations of trust and confidence will be carefully scrutinized, and no advantage will be permitted to be taken of the trust relation, and a deed taken by one occupying such a relation should be canceled.”
And they cite authorities claimed to sustain this principle. They assert that J ane was the stronger minded of the two, and that she had great and unbounded influence over Rebecca. In this way they seek to avoid the effect of the statute of frauds, which requires every conveyance *415of land to be in writing. Section 9509, 3 Comp. Laws. The circuit judge evidently recognized the difficulty to thus avoid the statute, for in his opinion he says:
“I am not certain but the bill ought to be dismissed. * * * The peculiar hardships of the case are such that I have traversed the territory of equity jurisprudence to see, if possible, I might not find some channel of relief. * * * The conduct and manipulation of their joint property display extreme childishness, superstition, and ignorance. It hardly seems just to hold them to any legal accountability. All of their action is characterized by extreme folly. * * * The statute of frauds now confronts the complainant with dangerous menace. If it is to control in the case, then, instead of operating as a protection, it will serve the purpose of perpetrating a fraud and depriving the complainant of her just right.”
He further found that there was no fraud or mistake. There being no fraud or mistake, it follows that the conveyance was voluntary. We do not think there is any evidence in the case to show that complainant made this deed to Jane at even the request of the latter. She was not persuaded or influenced by Jane, to execute it. Rebecca was as strong-minded as was Jane, and evidently had as much control of affairs as did Jane. We find that there were no confidential relations such as to avoid this deed as not within the statute of frauds. The statute is a wise and beneficent law. It cannot be frittered away because the parties to deeds are ignorant and do not fully understand their rights. It must govern the conduct of the learned and the unlearned alike. We think this case is controlled by the principle stated in Pierson v. Conley, 95 Mich. 619 (55 N. W. 387); Kelsey v. McDonald, 76 Mich. 189 (42 N. W. 1103); McCarn v. Wilcox, 106 Mich. 64 (63 N. W. 978); Shafter v. Huntington, 53 Mich. 310 (19 N. W. 11). Many other cases of the same import might be cited. Courts cannot negative the statute because in an individual case it operates as a hardship.
2. We cannot, however, adopt the conclusion reached by the circuit judge that this land, “in morals and jus*416tice,” belongs to complainant. In the distribution of the estate she is entitled to one-fourth of it. The money, or at least most of it, with which it was purchased, came from the father and mother of all these parties. Complainant has lived out of it for more than 30 years, and has reared her family upon its proceeds. Two of the defendants released all their interest to their mother, and all they were entitled to is invested in this land. We can see no great injustice in the fact that all must share equally.
Decree reversed, and the bill dismissed, with costs of both courts.
Hooker, C. J., and Montgomery, J., concurred with Grant, J.